Exhibit 10.1

SNAP-ON INCORPORATED

PERFORMANCE SHARE UNIT AWARD AGREEMENT

THIS PERFORMANCE SHARE UNIT AWARD AGREEMENT is granted by SNAP-ON INCORPORATED
(the “Company”) to each individual receiving and accepting the offer contained
in the Performance Share and Restricted Stock Unit Award Offer Letter (each such
person being known as a “Key Employee”) pursuant to the Company’s 2011 Incentive
Stock and Awards Plan (the “Plan”).

WHEREAS, the Company believes it to be in the best interests of the Company, its
subsidiaries and its stockholders for its officers and other key employees to
have an incentive tied to the price of Common Stock of the Company in order that
they will have a greater incentive to work for and manage the Company’s affairs
in such a way that its shares may become more valuable; and

WHEREAS, the Company has determined to grant Key Employees Performance Share
Units pursuant to the terms of the Plan and this Agreement;

NOW, THEREFORE, in consideration of the premises and of the services to be
performed by the Key Employee, the Company and the Key Employee hereby agree as
follows:

 

1.

Performance Share Units.

Subject to the terms and conditions of this Agreement and the Plan, the Company
hereby awards to the Key Employee a number of Performance Share Units set forth
in the Performance Share and Restricted Stock Unit Award Offer Letter (the
“Offer”) under the column titled “Quantity Granted.” The Performance Share Units
granted under this Agreement are units that will be reflected in a book account
maintained by the Company until they become vested or have been forfeited. This
award is subject to the terms and conditions of this Agreement and the Plan,
including the terms and conditions of the Plan applicable to Performance Share
Units. Capitalized terms used and not otherwise defined herein shall have the
meanings set forth in the Plan.

 

2.

Performance Condition and Vesting for Performance Share Units.

Subject to the terms and conditions set forth herein,

 

  (a)

Vesting of the Performance Share Units is dependent upon performance relative to
sales growth and RONAEBIT goals for fiscal years 2012, 2013 and 2014. The
threshold, target and maximum goals for sales growth and RONAEBIT during fiscal
years 2012, 2013 and 2014 are as shown on Exhibit 1, and the Performance Share
Units will vest and will be earned, in accordance with the vesting matrix
attached hereto as Exhibit 1 based on actual performance of the Company relative
to the goals subject to the terms attached hereto as Exhibit 2. As soon as
practicable after the Company’s audited financial statements for fiscal 2014 are

 

1



--------------------------------------------------------------------------------

 

available to the Committee, the Committee shall calculate the Company’s sales
growth and RONAEBIT data for such years in accordance with the terms attached
hereto as Exhibit 2. The Committee shall then plot the sales growth and RONAEBIT
data on the vesting matrix. The resulting position on the matrix shall determine
the percentage of the Performance Share Units that will vest and the number of
Performance Share Units that the Key Employee will earn as set forth below. The
Company shall promptly communicate this information to the Key Employee.

 

  (b)

Unless the Key Employee has previously forfeited such Performance Share Units,
if the position on the matrix reflects a percentage greater than zero then the
number of Performance Share Units that vest shall be equal to the product of
such percentage and the Grant Number. Upon the Committee’s determination as
provided above, the Key Employee will forfeit the Performance Share Units that
do not vest.

 

  (c)

Within sixty days after the Performance Share Units become vested the Company
shall issue the Key Employee one share of Common Stock for each Performance
Share Unit which becomes vested; provided that prior to a Change of Control the
Committee, in its discretion, may reduce the number of shares to be issued to
the Key Employee if the Committee determines that such reduction is appropriate,
taking into consideration such factors as the Committee deems relevant.

 

  (d)

If any calculation of Shares to be awarded would result in a fraction, any
fraction of 0.5 or greater will be rounded to one, and any fraction of less than
0.5 will be rounded to zero.

 

3.

Employment Condition for the Performance Share Units.

Subject to the terms and conditions set forth herein,

 

  (a)

In addition to any rights of the Company under Section 4, the Key Employee will
forfeit any rights associated with Performance Share Units as to which the
Committee has not made its vesting determination under Section 2 and not
otherwise vested under Section 5 if the Key Employee’s employment with the
Company or its subsidiaries is terminated for any reason prior to such
determination unless in the case of termination by the Company or a subsidiary
the Committee determines, on such terms and conditions, if any, as the Committee
may impose, that there may nonetheless be vesting of all or a portion of the
award at the time of such determination or at any other time. Absence of the Key
Employee on leave approved by a duly elected officer of the Company, other than
the Key Employee, shall not be considered a termination of employment during the
period of such leave.

 

  (b)

Notwithstanding the foregoing, in the case of termination of employment as a
result of death, Disability (as defined below) or Retirement (as defined below),
the Grant will vest, and the Key Employee’s entitlement to shares in respect of
Performance Share Units will be determined, based upon the Company’s actual

 

2



--------------------------------------------------------------------------------

 

performance relative to the sales growth and RONAEBIT goals over the full
performance period, but in lieu of the amounts under Section 2(b) and (c), the
respective amounts, if any, determined under those subsections shall be reduced
by multiplying such amounts by a fraction representing the portion of the
three-year period that elapsed before the termination of the Key Employee’s
employment.

 

  (c)

Whether or not a divestiture of a subsidiary, division or other business unit
(including through the formation of a joint venture) results in termination of
employment with the Company and its subsidiaries will be at the discretion of
the Committee, which discretion the Committee may exercise on a case by case
basis.

 

  (d)

As used herein,

 

  (i)

“Disability” means a medically-determinable physical or mental condition that is
expected to be permanent and that results in the Key Employee being unable to
perform one or more of the essential duties of the Key Employee’s occupation or
a reasonable alternative offered by the Company or its subsidiaries, all as
determined by the Committee or any successor to such committee that administers
the Plan (as the same may be amended).

 

  (ii)

“Retirement” means termination of employment from the Company and its
subsidiaries on or after satisfying the early or normal retirement age and
service conditions specified in the retirement policy or retirement plan of the
Company or one of its subsidiaries applicable to such Key Employee as in effect
at the time of such termination.

 

4.

Detrimental Activity.

 

  (a)

Activity During Employment. If, prior to termination of the Key Employee’s
employment with the Company or during the one-year period following termination
of the Key Employee’s employment with the Company, the Company becomes aware
that, prior to termination, the Key Employee had engaged in detrimental
activity, then the Committee in its sole discretion, for purposes of this
Agreement, may characterize or recharacterize termination of the Key Employee’s
employment as a termination to which this Section 4 applies and may determine or
redetermine the date of such termination, and the Key Employee’s rights with
respect to the Grant shall be determined in accordance with the Committee’s
determination.

 

  (b)

Activity Following Termination. If, within the six-month period following the
Key Employee’s termination of employment with the Company, the Company becomes
aware that the Key Employee has engaged in detrimental activity subsequent to
termination, then the Key Employee’s rights with respect to the Grant shall be
determined in accordance with any determination by the Committee under this
Section 4.

 

3



--------------------------------------------------------------------------------

  (c)

Remedies. If the Key Employee has engaged in detrimental activity as described
in subsections (a) and (b), then the Committee may, in its discretion, declare
that the Key Employee has forfeited the Grant in whole or in part and/or cause
the Key Employee to return any cash or property actually realized by the Key
Employee (directly or indirectly) in respect of the Grant, in each case whether
or not the Committee has made a vesting determination under Section 2 in respect
thereof before or after the date the Key Employee engaged in the detrimental
activity or before or after the date of termination as determined or
redetermined under subsection (a).

 

  (d)

Allegations of Activity. If an allegation of detrimental activity by the Key
Employee is made to the Committee, then the Committee may suspend the Key
Employee’s rights in respect of the Grant to permit the investigation of such
allegation.

 

  (e)

Definition of “Detrimental Activity.” For purposes of this Agreement,
“detrimental activity” means activity that is determined by the Committee in its
sole discretion to be detrimental to the interests of the Company or any of its
subsidiaries, including but not limited to situations where the Key Employee
(i) divulges trade secrets of the Company, proprietary data or other
confidential information relating to the Company or to the business of the
Company or any subsidiaries, (ii) enters into employment with a competitor under
circumstances suggesting that the Key Employee will be using unique or special
knowledge gained as an employee of the Company to compete with the Company,
(iii) uses information obtained during the course of his or her prior employment
with the Company for his or her own purposes, such as for the solicitation of
business and competition with the Company, (iv) is determined to have engaged
(whether or not prior to termination due to retirement) in either gross
misconduct or criminal activity harmful to the Company, (v) takes any action
that harms the business interests, reputation or goodwill of the Company and/or
its subsidiaries or (vii) fails to comply with lawful instruction of the board
and in any such case the act or failure to act shall have been determined by the
board to be materially harmful to the company, financially or otherwise.

 

5.

Change in Control.

In the event of Key Employee’s Termination of Employment following a Change of
Control prior to the Committee’s determination under Section 2(a), the Company
will immediately make payment (in Company shares) in respect of the number of
Performance Share Units assuming performance at maximum (200%) levels for the
entire period.

 

6.

Voting Rights and Dividend Equivalents.

 

  (a)

A Key Employee shall have no voting rights with respect to the Performance Share
Units.

 

  (b)

After the Performance Period, the Key Employee shall receive a cash payment from
the Company equal to any cash dividends paid with respect to the number of
shares of Common Stock relating to the Performance Share Units that are earned
hereunder.

 

4



--------------------------------------------------------------------------------

7.

Tax Withholding; Repurchase.

 

  (a)

It shall be a condition of the obligation of the Company that upon issuance of
Common Stock for the Performance Share Units to the Key Employee or the
Beneficiary, and the Key Employee agrees, that the Key Employee shall pay to the
Company, upon its demand, such amount as may be requested by the Company for the
purpose of satisfying its liability to withhold federal, state, or local income
or other taxes incurred by reason of the award or as a result of the vesting
hereunder or shall provide evidence satisfactory to the Company that the Company
has no liability to withhold. The Company may withhold from cash payable in
respect of Performance Share Units such amount as may be determined by the
Company for the purpose of satisfying its liability to withhold federal, state,
or local income or other taxes incurred by reason of such payment.

 

  (b)

At each time the Company is obligated to issue Common Stock to the Key Employee
or the Beneficiary, the Key Employee or the Beneficiary, as the case may be, may
elect to have the Company repurchase up to 45% of the Common Stock to be so
issued or released at a price equal to the Fair Market Value (as defined below)
on the Tax Date (as defined below). The election must be delivered to the
Company within 30 days after the end of fiscal 2014. If the number of shares so
determined shall include a fractional share, then the Company shall not be
obligated to repurchase such fractional share. All elections shall be made in a
form acceptable to the Company. As used herein, (i) “Tax Date” means the date on
which the Key Employee must include in his or her gross income for tax purposes
the fair market value of the Common Stock and (ii) “Fair Market Value” means the
per share closing price on the date in question in the principal market in which
the Common Stock is then traded or, if no sales of Common Stock have taken place
on such date, the closing price on the most recent date on which selling prices
were quoted.

 

8.

Beneficiary. The person who the Key Employee designates in writing to the
Committee as his or her beneficiary shall be referred to as the “Beneficiary”
and shall be entitled to receive Common Stock earned from the Performance Share
Units upon vesting following the death of the Key Employee. The Key Employee may
from time to time revoke or change his or her Beneficiary without the consent of
any prior Beneficiary by filing a new designation with the Committee. The last
such designation that the Committee receives shall be controlling; provided,
however, that no designation, or change or revocation thereof, shall be
effective unless received by the Committee prior to the Key Employee’s death,
and in no event shall any designation be effective as of a date prior to such
receipt. If no such Beneficiary designation is in effect at the time of the Key
Employee’s death, or if no designated Beneficiary survives the Key Employee or
if such designation conflicts with law, then the Key Employee’s estate shall be
entitled to receive Common Stock earned from the Performance Share Units
following the death of the Key Employee and vesting of the Performance Share
Units. If the Committee is in doubt as to the right of any person to receive
such Performance Share Units, then the Company may retain such Performance Share
Units without liability for any interest thereon, until the

 

5



--------------------------------------------------------------------------------

Committee determines the person entitled thereto, or the Company may deliver
such Common Stock earned from the Performance Share Units upon vesting to any
court of appropriate jurisdiction, and such delivery shall be a complete
discharge of the liability of the Company therefor.

 

9.

Adjustments in Event of Change in Stock.

In the event of any Change in Capitalization, the Committee shall make such
adjustments in the Grant Number and the number of Performance Share Units under
this Agreement, or in the terms, conditions or restrictions of this Agreement,
as the Committee deems equitable; provided that in the absence of express action
by the Committee, adjustments that apply generally to Performance Share Units
granted under the Plan shall apply automatically to the Performance Share Units
under this Agreement.

 

10.

Powers of the Company Not Affected.

The existence of the Grant shall not affect in any way the right or power of the
Company or its stockholders to make or authorize any Change in Capitalization or
any change in its business, or any issue of bonds, debentures or stock having
rights or preferences equal, superior or affecting the Common Stock or the
rights thereof, or dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise. Nothing in this
Agreement shall confer upon the Key Employee any right to continue in the
employment of the Company or interfere with or limit in any way the right of the
Company to terminate the Key Employee’s employment at any time.

 

11.

Interpretation by Committee.

The Key Employee agrees that any dispute or disagreement that may arise in
connection with this Agreement shall be resolved by the Committee, in its sole
discretion, and that any interpretation by the Committee of the terms of this
Agreement or the Plan and any determination made by the Committee under this
Agreement or such plan may be made in the sole discretion of the Committee and
shall be final, binding, and conclusive.

 

12.

Miscellaneous.

 

  (a)

This Agreement shall be governed and construed in accordance with the laws of
the State of Wisconsin applicable to contracts made and to be performed therein
between residents thereof.

 

  (b)

The Company may amend or modify this Agreement at any time; provided that the
Key Employee must consent to such amendment or modification if the Committee
determines that such change would materially reduce the Key Employee’s benefits.

 

  (c)

The captions of this Agreement are inserted for convenience of reference only
and shall not be taken into account in construing this Agreement.

 

6



--------------------------------------------------------------------------------

  (d)

Any notice, filing or delivery hereunder or with respect to the Grant shall be
given to the Key Employee at either his or her usual work location or work email
address or his or her home address as indicated in the records of the Company,
and shall be given to the Committee or the Company at 2801 80th Street, Kenosha,
Wisconsin 53143, Attention: Vice President—Human Resources. All such notices
shall be given by first class mail, postage pre-paid, or by personal delivery or
by email to the Key Employee at his or her Company email address.

 

  (e)

This Agreement shall be binding upon and inure to the benefit of the Company and
its successors and assigns and shall be binding upon and inure to the benefit of
the Key Employee, the Beneficiary and the personal representative(s) and heirs
of the Key Employee, except that the Key Employee may not transfer any interest
in any Performance Share Units prior to its vesting imposed by Section 1.

 

  (f)

This Agreement is intended to comply with Code Section 409A and shall be
interpreted accordingly.

 

  (g)

This Agreement is subject to the terms of this Company’s clawback policy as it
may be in effect from time to time and any clawback requirements under law,
regulation or exchange rules.

 

7



--------------------------------------------------------------------------------

Exhibit 1

[Performance Matrix]

 

8



--------------------------------------------------------------------------------

Exhibit 2

[Definition of terms and rules for calculations]

 

9